Citation Nr: 1111073	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to February 1985.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified at a January 2011 video-conference hearing.  It was agreed at the hearing that the record would be held open for 60 days for the appellant to submit additional evidence; however, no additional evidence has been received from either the appellant or her representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2005.  The death certificate lists the Veteran's immediate cause of death as metastatic renal cell carcinoma.  Diabetes and hypertension were listed as significant conditions contributing to the Veteran's death, but not resulting in the underlying cause; no autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for tinnitus, residuals of a fracture of the fourth metacarpal on the right hand, right shoulder separation and hearing loss.

3.  The Veteran's service personnel records indicate service in the Republic of Vietnam.

4.  The Veteran's diabetes mellitus is presumed to be related to his exposure to herbicides coincident with his service in Vietnam; however, the preponderance of the evidence shows that the diabetes played no significant role in the Veteran's death.

5.  The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Although the appellant did not receive specific notice in this regard, the Board notes that the record overall indicates that she had actual knowledge of the information needed to substantiate her claim.  The October 2007 pre-adjudication notice letter tells the appellant that evidence is needed to show that the Veteran's service-connected disability caused or contributed to cause the Veteran's death.  In this case, the appellant had a meaningful opportunity to participate effectively in the processing of her claim, and this error was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Moreover, the RO did not provide the appellant notice of how disability ratings and effective dates are determined, but that omission was not prejudicial because the preponderance of the evidence is against the claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's death certificate, service medical records and post-service medical records.  A VA medical opinion was obtained in April 2008.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at a January 20011 video-conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.  To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, a Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Through written statements and hearing testimony, the appellant contends that the Veteran suffered from diabetes mellitus that was the result of his exposure to Agent Orange during his time in active duty service and that this substantially contributed to the Veteran's death.  

In this case, the Veteran died on September [redacted], 2005.  According to his death certificate, the primary cause of death was metastatic renal cell carcinoma.  Diabetes and hypertension were listed as significant contributing conditions but not resulting in the underlying cause.   
  
At the time of his death, the Veteran was service-connected for tinnitus, rated as 10 percent disabling; residuals of a fracture of the fourth metacarpal on the right hand, rated as noncompensable; separation of the right shoulder rated as noncompensable; and hearing loss, rated as noncompensable.

Terminal hospital records dated September 28, 2007 from Wake Forest Baptist Medical Center show that the Veteran first presented on September 11, 2007 to the Heme/Oncology Clinic to discuss a recent abnormal MRI scan.  He had been having problems for about four months when he started experiencing shooting pain in his right hip, which was thought to be sciatica.  The pain had worsened.  After his admission, CT and MRIs showed extensive metastatic disease involving the chest wall, liver and both axial and appendicular osseous structures with numerous new lymph nodes involved.  On admission, the records noted that the Veteran had a history of hypertension and diabetes.  The discharge diagnosis was metastatic renal cell carcinoma.      

The Veteran's DD Form 214 shows that that he was stationed in Vietnam from September 24, 1966 to August 28, 1967.  Therefore, the Board concludes that he was presumptively exposed to Agent Orange while on active duty, and is further entitled to the presumption that a diagnosis of any of the above listed diseases would have been incurred while in service.  

Although the Veteran had hypertension, the evidence does not indicate that he was also diagnosed as having ischemic heart disease and therefore, presumptive service connection is not warranted.  

On the other hand, in an October 2007 letter, the Veteran's private physician reported treating the Veteran since January 2007 for type II diabetes mellitus.  Since 38 C.F.R. § 3.309(e) provides that service connection for diabetes mellitus is to be presumed in Veterans who were exposed to herbicides in the Republic of Vietnam, service connection is warranted for diabetes mellitus.  The Board will therefore address the relationship between the Veteran's diabetes mellitus and the cause of his death. 

In the appellant's favor is the death certificate indication of diabetes mellitus as a significant condition contributing to the Veteran's death, but not resulting in the underlying cause by R.M.B., M.D. dated in September 2005.

Against the Veteran's claim is the opinion of an April 2008 VA examiner that there was no evidence in the terminal hospital records of significant problem from heart disease or diabetes as a cause or contributing cause to the Veteran's demise.  The examiner stated that the cause of the Veteran's death is the renal cell cancer with metastasis.    

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinion of the April 2008 VA examiner than it does on the September 2005 death certificate notation statement of Dr. R.M.B.

The notation opinion of Dr. R.M.B. on the death certificate is completely conclusory in nature.  Dr. R.M.B. provided no rationale as to how the Veteran's diabetes mellitus resulted in the Veteran's death, particularly in light of the fact that it is conceded on the certificate that the diabetes mellitus did not result in the Veteran's fatal metastatic renal cell carcinoma.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.)  This opinion thus carries relatively little weight of probative value.  In addition, in Van Slack v. Brown, 5 Vet. App. 499, 502 (1993), the Court held that medical evidence stating that a service-connected disorder was a "contributing factor." but which did not indicate a causal connection between the service-connected disability and the veteran's death, does not provide a basis for a grant of service connection for the cause of the veteran's death.

In contrast, the April 2008 VA examiner's opinion is clear and is supported by a review of the relevant medical evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

Therefore, the Board finds that the opinion of the April 2008 VA examiner, which concludes that the Veteran's death was not due to diabetes mellitus, is most probative in this case.  This medical evidence outweighs the notation of Dr. R.M.B. on the death certificate, which provides no explanation or rationale for the conclusion.  Thus, the Board finds that the Veteran's diabetes mellitus did not contribute substantially or materially to cause death.

Furthermore, the Board notes that a review of the evidence does not suggest that renal cell carcinoma was present in service.  The Veteran's service medical records are negative for any kidney disease, and renal cell carcinoma was initially diagnosed decades after service.

Moreover, the medical records do not mention any of the Veteran's other service connected disorders of tinnitus, residuals of a fracture of the fourth metacarpal on the right hand, separation of the right shoulder or hearing loss as significant problems.  Neither the terminal hospitalization report nor the death certificate referred to any of these Veteran's service-connected disabilities. 

In making this determination, the Board has considered statements made by the appellant in support of her claim, including statements and contentions made during a January 2001 video-conference hearing.  In this regard, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present case, the Board finds that determinative issue on appeal is one of medical causation; thus, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In light of the competent medical evidence on the issue of causation presented by the April 2008 VA examiner discussed above, the Board finds that the appellant's assertions in that respect are of little probative value.

The Board must therefore conclude that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board is sympathetic to the appellant's loss of her husband but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


